EXHIBIT 10.18

SUPERIOR ENERGY SERVICES, INC.

 

NOTICE OF GRANT OF

RESTRICTED STOCK UNITS

UNDER THE

2013 STOCK INCENTIVE PLAN

 

 

Pursuant to the terms of the Superior Energy Services, Inc. Amended and Restated
2013 Stock Incentive Plan (the “Plan”), <<Director Name>> (the “Director”),
being a non-management member of the Board of Directors (the “Board”) of
Superior Energy Services, Inc. (the “Company”), was granted restricted stock
units (“RSUs”) as hereinafter set forth.  The RSUs were granted as a matter of
separate inducement in connection with his service as a director of the Company,
and not in lieu of any fee or other compensation for service as a
director.  This Notice is subject to the provisions of the Plan, and all terms
not otherwise defined herein shall have the meanings set forth in the Plan.

 

 

 

 

 

Grant Date:

<<Date of Grant>>

 

Number of RSUs Granted:

<<Units Granted>>

 

Scheduled Vesting Date:

The date of the Company’s 20__ annual meeting of stockholders

 

1.The following terms and conditions shall apply to the RSUs.

1.1      Each RSU represents the right to automatically receive from the
Company, on the Scheduled Vesting Date, one share (a “Share”) of Common Stock,
free of any restrictions, and all cash, securities and property credited to or
deposited in the Director’s Dividend Equivalent Account (as defined in Section
1.2) with respect to such RSU, except as otherwise set forth herein.

1.2      From and after the Grant Date of an RSU until the issuance of the
Shares payable in respect of such RSU, the Director shall be credited, as of the
payment date therefor, with (a) the amount of any cash dividends and (b) the
amount equal to the Fair Market Value of any Shares, securities, or other
property distributed or distributable in respect of one share of Common Stock to
which the Director would have been entitled had the Director been a record
holder of one share of Common Stock for each RSU at all times from the Grant
Date of such RSU to such issuance date (collectively, the “Related Credits”).
All such Related Credits shall be made notionally to a dividend equivalent
account (a “Dividend Equivalent Account”) established for the Director with
respect to all RSUs granted on the same date. 

1.3      (a)      Except as otherwise set forth in this Section 1.3, the
Director’s termination of service on the Board prior to vesting of the RSUs
shall have no effect on the outstanding RSUs and Related Credits.

(b)      If the Director voluntarily resigns from the Board prior to the vesting
of the RSUs, then all unvested RSUs and Related Credits shall immediately be
forfeited on the date the Director ceases to serve on the Board.





--------------------------------------------------------------------------------

 

(c)      If the Director’s service on the Board terminates by reason of the
Director’s death or disability (as defined herein), all unvested RSUs and
Related Credits shall vest as of the date the Director ceases to serve on the
Board, provided such cessation of service also constitutes a “separation from
service” in accordance with Section 409A of the Internal Revenue Code and any
related implementing regulations or guidance (“Section 409A”).

(d)      For purposes of this Section 1.3, a “disability” shall have occurred if
the Director is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Director’s employer.

1.4      Upon a Change of Control, all outstanding RSUs shall become fully
vested; provided, however, that if the event constituting the Change of Control
of the Company does not qualify as a change in the ownership of the Company, a
change in the effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company under Section 409A, then
settlement of the RSUs and distribution of the Shares shall be delayed until the
Scheduled Vesting Date or such earlier time as settlement would be permissible
under Section 409A.

2.The terms of this Notice shall bind and inure to the benefit of the Director,
the Company and the successors and assigns of the Company and, to the extent
provided in the Plan and in this Notice, the legal representatives of the
Director.

3.This Notice may at any time be amended by the Committee provided that no
amendment to this Notice that materially impairs the benefits provided to the
Director hereunder may be made without the Director’s consent. 

4.It is intended that the payments and benefits provided under this Notice will
comply with the requirements of Section 409A or an exemption therefrom.  This
Notice shall be interpreted, construed, administered, and governed in a manner
that effects such intent.  No acceleration of the settlement of RSUs shall be
permitted unless permitted under Section 409A.

 

 

 

 

 

SUPERIOR ENERGY SERVICES, INC.

 

 

 

 

By:

 

 

 

David D. Dunlap

 

 

President and Chief Executive Officer

 

 



--------------------------------------------------------------------------------